Order entered December 31, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01313-CV

                             MD MOSTAFA KAMAL, Appellant

                                               V.

                                MASUMA KHATUN, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV18-00547-V

                                           ORDER
       The reporter's record in this appeal has not been filed because appellant has not requested

it. By letter dated November 28, 2018, we directed appellant to file, within ten days, written

verification he had requested the record. Although we cautioned appellant that the appeal could

be submitted without the reporter's record if he failed to comply, appellant has not complied. See

Tex. R. App. P. 37.3(c). Accordingly, we ORDER the appeal submitted without the reporter's

record. See id.

       As the clerk's record has been filed, we further ORDER appellant to file his brief no later

than January 30, 2019.

                                                      /s/   DAVID EVANS
                                                            JUSTICE